Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 is objected to because of the following informalities:  It appears that “performed” should be “preformed”.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 18, 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fowler et al, U.S. Patent Application Publication No. 2012/0315816.
Fowler discloses a method of forming a cushioning pad, (see paragraph 0007, paragraph 0065), comprising the steps of providing reclaimed artificial turf and binder material, wherein the binder can be a bicomponent fibers, (see paragraph 0083), wherein the pad can be in the form of a nonwoven fabric, (see paragraph 0075-0078), and forming the material via means of heat and pressure, (see paragraphs 0076, 0130-0131).  The reclaimed artificial turf material can be any part of the turf, including face fibers, primary backing fibers and the adhesive backing.  See paragraph 0035.  The reclaimed artificial turf employed can include various polymeric materials including polyolefins, polyamides, (nylon), polyester, polyvinyl chloride and combinations thereof.  See paragraph 0028.  Additional components can be resent such as binders, filler, talc, rubber, minerals and ground recycled materials, all of which would necessarily be preformed.  See paragraph 0110.  A scrim may be applied to one face of the formed material.  See paragraph 0091.  A waterproofing layer can also be applied.  See paragraph 0091.  The structure can have a density of 0.5-25 pounds per cubic foot.  See paragraph 0089.  The pad can have a thickness of 01-7 inches.  See paragraph 0088.  The side edges of the structure can be formed to be interlocking.  See paragraph 0123.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14,19 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fowler et al, U.S. Patent Application Publication No. 2012/0315816.
Fowler discloses a structure as set forth above.
Fowler does not disclose the particularly claimed properties of GMX value, Head Impact Criteria, compression set or lateral drainage.  
However, since Fowler discloses using the same materials and the same process to form the structure which has the claimed density and claimed thickness, it would be reasonable to expect that the material of Fowler would necessarily possess the claimed properties, since like materials must have like properties.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al, U.S. Patent Application Publication No. 2012/0315816  as applied to claims above, and further in view of Van der Wende, U.S. 2019/0345676. 
Fowler discloses a material as set forth above.  
Fowler does not disclose the step of forming channels.
However, Van der Wende discloses providing a plurality of drainage holes through an artificial turf assembly in order to allow for liquid such as rain to drain in the horizontal and vertical directions.  
Therefore, it would have been obvious to have provided drain holes in the structure of Fowler in order to facilitate drainage through the structure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paspek et al, U.S. Patent Application Publication No. 2017/0305038 discloses methods for recycling/reclaiming carpet and turf products but does not teach the claimed process of forming a cushioning pad from the recycled product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789